Citation Nr: 0722898	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  06-31 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disorder, and if so, whether service connection is 
warranted.  

2.  Entitlement to service connection for a right knee 
disorder as secondary to a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to June 
1959.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida in which the RO determined that the 
veteran had not submitted new and material evidence to reopen 
his claims for entitlement to service connection for left and 
right knee disorders.  

All communications from the veteran with regard to his 
current claims have indicated that he seeks service 
connection for a right knee disability based solely on a 
theory of entitlement of secondary service connection.  No 
decision of record indicates that this theory of entitlement 
was considered by the RO prior to the March 2006 rating 
decision.  Therefore, the Board has characterized the issue 
as shown on the title page, without regard to a previously 
denied claim for direct service connection for a right knee 
disability.  

In April 2007, the veteran testified before the undersigned 
Veterans Law Judge during a hearing at the RO.  A transcript 
of that hearing is of record.  

The issues of whether service connection is warranted for 
right and left knee disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a decision dated in September 2003, the RO denied the 
veteran's claim to reopen a previously denied claim for 
service connection for a left knee disorder.  The veteran did 
not appeal.

2.  The evidence received since the September 2003 decision 
includes evidence which is neither cumulative nor redundant 
and raises a reasonable possibility of substantiating the 
claim for service connection for a left knee disorder.  


CONCLUSIONS OF LAW

1.  The September 2003 rating action that determined that new 
and material evidence had not been submitted to reopen a 
claim for entitlement to service connection for a left knee 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006).

2. New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a left knee 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  This duty includes providing notice of the 
evidence necessary to reopen previously disallowed claims.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the issue 
of whether new and material evidence has been received has 
been resolved in the veteran's favor, analysis of whether VA 
has satisfied the duties to notify and assist is not in 
order.  

The veteran contends that he suffers from a current left knee 
disorder as the result of an injury during service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In a December 1970 rating decision, the RO denied a claim or 
entitlement to service connection for a left knee disorder on 
the basis that the veteran's chondromalacia of the left knee 
pre-existed service and was not aggravated by service.  The 
veteran was notified of this decision and of his appellate 
rights that same month.  He did not appeal that decision, and 
thus, the decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In a September 
2003 rating decision, the RO again denied a claim for service 
connection for a left knee disorder on the basis that new and 
material evidence had not been submitted to reopen the 
December 1970 decision.  The veteran was notified of that 
decision and of his appellate rights that same month.  He did 
not appeal the September 2003 decision and that decision 
became final.  Id.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the last final denial in September 
2003 includes an April 2007 letter from Howard F. Saslow, 
M.D.  In this letter, Dr Saslow reports that he has examined 
the veteran for complaints of his left knee.  This physician 
also refers to a report of an injury of the veteran's left 
knee during service, and of a diagnosis from 1959 of 
chondromalacia grade IV of the left knee with internal 
derangement with possible injury of the semilunar cartilage.  
Dr. Saslow went on to state "[m]y current impression is 
osteoarthritis of the left knee, most likely initiated by his 
injury in 1959 which led to left knee arthrotomy."  

This letter was not of record prior to the last final 
disallowance in September 2003, and is not redundant or 
cumulative of other evidence of record at that time.  
Therefore the letter is new evidence.  This letter goes to 
the basis of the last final denial, as it is evidence that 
the veteran has a current left knee disorder that was caused 
by events during active service.  Furthermore, this letter 
raises a reasonable possibility of substantiating the 
veteran's claim.  As new and material evidence has been 
submitted, the veteran's claim for entitlement to service 
connection for a left knee disorder is reopened.  


ORDER

New and material evidence having been presented, the claim 
for service connection for a left knee disorder is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

At the time of the April 2007 hearing, the veteran submitted 
a Notice of Award of disability benefits from the Social 
Security Administration (SSA).  During the hearing, he 
testified that the SSA award was for disability of his right 
knee.  Hearing transcript at 15.  VA has a duty to assist 
veterans in obtaining relevant records held by Federal 
agencies.  38 U.S.C.A. § 5103A.  Therefore, all reports and 
treatment records relevant to his SSA disability benefit 
award must be obtained and associated with the claims file.  

Additionally, the record contains insufficient medical 
evidence for the Board to make a decision on the veteran's 
claims.  Service medical records show treatment for a left 
knee disorder during service, the record contains evidence 
that the veteran has current left and right knee disorders, 
and Dr. Saslow's April 2007 letter provides an indication 
that these disorders may be associated with his service.  
Therefore, a medical examination and opinion is needed to 
decide the claims on appeal.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to the 
veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications, and associate these records 
with the claims file.

2.  Then, schedule the veteran for an 
orthopedics examination of both knees.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner must indicate 
whether the claims file was reviewed.  

The examiner is asked to provide an 
opinion, and rationale supporting such 
opinion, as to the following:

i).  Identify all of the veteran's 
current chronic left knee disorders and 
indicate the date of clinical onset of 
each disorder. 

ii).  If the onset was during the 
veteran's service, identify any post-
service residual disability from the in-
service episode.  

iii).  If the onset was after service, is 
it as likely as not that such disability 
is causally related to service?

iv).  If the onset of the disorders 
listed in question i) was before service, 
is the evidence clear and unmistakable 
that such disability existed prior to 
service and that such disorder increased 
in severity during service but not as a 
natural progression of the disorder?  

v).  If the examiner finds that a left 
knee disorder is related to service in 
some way, the examiner is asked to state 
whether it is as likely as not (a 50 
percent or greater probability that any 
current right knee disorder is 
proximately due to or the result of the 
veteran's left knee disorder.  

vi).  If the examiner finds that a left 
knee disorder is related to service and a 
right knee disorder is not proximately 
due to or the result of a left knee 
disorder, the examiner is asked to 
provide an opinion as to whether the 
veteran's right knee disorder has been 
aggravated by a left knee disorder, that 
is, whether his left knee disorder causes 
a greater degree of impairment 
(aggravation) of a right knee disorder.  
If the examiner finds that a left knee 
disorder has aggravated a right knee 
disorder, the examiner must address the 
following medical issues:

(a)  The baseline manifestations which 
are due to the veteran's right knee 
disorder; 

(b)  The increased manifestations 
which, in the examiner's opinion, are 
proximately due to the veteran's left 
knee disorder based on medical 
considerations; and 

(c)  The medical considerations 
supporting an opinion that increased 
manifestations of a right knee disorder 
are proximately due to the veteran's 
left knee disorder.  

3.  Finally, readjudicate the veteran's 
claims with application of all appropriate 
laws and regulations and consideration of 
all evidence received since issuance of 
the September 2006 Statement of the Case 
(SOC).  If the benefits sought on appeal 
remain denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the applicable 
provision of 38 C.F.R. § 3.310.  Allow an 
appropriate period of time for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


